SHEPHERD, J.
Elena Casines appeals from the trial court’s May 12, 2010, “Order Granting Defendant’s Motion for New Trial.” Because the order does not contain specific grounds, we relinquish jurisdiction to the trial court for sixty days for entry of an order specifying the grounds upon which the trial court relied to grant a new trial. See Fla. R. Civ. P. 1.530(f) (stating that if *880an order granting a new trial is appealed and does not state the specific grounds, “the appellate court shall relinquish its jurisdiction to the trial court for entry of an order specifying the grounds for granting the new trial”); Big Lots Stores, Inc. v. Diaz, 18 So.3d 1065 (Fla. 3d DCA 2008); State Farm Mut. Auto. Ins. Co. v. Brooks, 657 So.2d 17 (Fla. 3d DCA 1995); Daon Corp. v. Blankenstein, 444 So.2d 85 (Fla. 3d DCA 1984).